               Case 1:17-cv-05587-KPF Document 64 Filed 10/15/18 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
PAULINO ESPINOBARROS (A.K.A.                             ECF CASE
PABLO),
                                    Plaintiff,           17-CV-5587 (KPF)


FIRST & FIRST FINEST DELI CORP. (d/b/a                   NOTICE OF MOTION
FIRST & FINEST DELI), FOOD U DESIRE
3, CORP. (d/b/a FIRST AND FIRST FINEST                   Hon. Katherine Polk Failla
DELI), ADEEB GHANA, ABU MUBAREZ,
OTHMAN MUBAREZ, and YOUNES
MUBAREZ
                                    Defendants.
-----------------------------------------------------X


          PLEASE TAKE NOTICE, that upon the annexed Declaration of Marwan F. Sehwail dated

September 19, 2018, the Exhibits thereto, and all the prior pleadings and proceedings heretofore had

herein, defendants First & Finest Deli Corp., Food U Desire 3 Corp., Adeeb Ghana, Abu Mubarez,

Othman Mubarez, and Younes Mubarez will move this Court pursuant to Rule 59 of the Federal Rules

of Civil Procedure for a new trial, and for such other and further relief as the Court deems just and

proper.

Dated: Brooklyn, New York
       September 18, 2018

                                                          LAW OFFICE OF ANDREW MUCHMORE
                                                          Counsel for Plaintiff


                                                          By: s/ Marwan F. Sehwail
                                                          Marwan F. Sehwail
                                                          217 Havemeyer Street, 4th Floor
                                                          Brooklyn, NY 11211
                                                          (917) 932-0299
